Citation Nr: 1729541	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-48 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral eye pterygium, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction is currently with the Houston, Texas RO.

The August 2007 rating decision granted service connection for bilateral eye pterygium and assigned a noncompensable disability rating, effective July 23, 2007, the day after separation from service.  In an October 2010 rating decision, the Decision Regional Office (DRO) increased the bilateral eye pterygium ratings to 10 percent, also effective July 23, 2007.

The issue of entitlement to an initial rating in excess of 10 percent for bilateral eye pterygium, on an extraschedular basis, was remanded to the Agency of Original Jurisdiction (AOJ) in April 2016.

The Veteran formally applied for a total disability rating based on individual unemployability (TDIU) in June 2017, but this claim has not been adjudicated by the AOJ to date.  As described below, it is clear from this application that the Veteran's claim for TDIU is primarily predicated on his service-connected posttraumatic stress disorder (PTSD), with reference also to sleep apnea and migraine headaches, rather than the eye disorder discussed herein.  As such, the Board does not find that the TDIU claim is derivative of the current claim on appeal, distinguishing this case from Rice v. Shinseki, 22 Vet. App. 447 (2009), and the appropriate recourse would be to refer it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In July 2017, the RO requested medical records from the Social Security Administration (SSA).  Given that the Veteran has not cited to the service-connected eye disability as a basis for unemployability, as noted in his June 2017 application, the Board has found no basis for obtaining these records prior to deciding this appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Board also notes that new evidence (VA treatment and examination reports) added to the claims file since the last Supplemental Statement of the Case are either duplicative or contain no relevant findings as concern this case.


FINDING OF FACT

The manifestations of the Veteran's service-connected bilateral pterygium did not present indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for bilateral pterygium, on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.79, 4.118, Diagnostic Codes 6018, 6034, 6066, 7800 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the July 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Higher Evaluation

As clearly noted in the Board's April 2016 remand, the Veteran has indicated that he is satisfied with the 10 percent schedular rating.  See Veteran's substantive appeal dated November 2010.  Consequently, the Board need not discuss this issue further.  But see AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise). However, the Veteran has indicated that he seeks an extraschedular rating for eye disability; thus, this issue remains in appellate status, and therefore an extraschedular will be considered.  Id.  

If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  
An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
The court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Veteran contends in his substantive appeal dated November 2010, that a higher evaluation on an extraschedular basis, for his service-connected pterygium is warranted because of the disfigurement that follows the condition.  The Veteran argues that the everyday questioning, insecurity, and pain involved with the condition has given him a complex where he can no longer look people in the eye, thus an extraschedular consideration is warranted. 

As stated above the first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  The Veteran's bilateral eye pterygium is rated under Diagnostic Codes 6034, as pterygium, which contemplates signs and symptoms such as visual impairment, disfigurement (Diagnostic Code 7800), conjunctivitis (Diagnostic Code 6018), depending on the particular findings.  

In April 2007 the Veteran was afforded a VA examination.  The examiner noted that the Veteran's pterygium does not affect daily activities, occupation, or recreational activities.  The examiner noted that the Veteran's pterygium does not affect his vision, and the Veteran has 20/20 vision, and it only involved 5 percent of the medial aspect of his iris.  Finally, the examiner noted that there was only mild disfiguring.  The examiner diagnosed the Veteran with bilateral eye pterygium, with minimal disfiguring, and no functional impairment.  

The Veteran was afforded a VA examination for his eye in October 2010.  The Veteran's medical history noted that there were no periods of hospitalizations or surgery; as well as any eye neoplasm, or incapacitating periods due to his eye disease.  Furthermore, the Veteran's general symptoms for both eyes were noted as redness, burning, or stinging with impaired night vision.  

In a March 2015 VA examination for eye conditions, the Veteran's noted pterygium was manifested by complaints of burning sensation, redness, and blurring, particularly at night.  The Veteran was also noted not having extremely poor vision or blindness in either eye.  The examiner reported that the surface contour of a scar was elevated or depressed on palpation or inspection in the case of the cornea or sclera.  A scar, located on the Veteran's face (his eye), measures 0.2 cm in length, 0.01 cm in width (0.0 in² (0.0 cm²) overall).  The scar was marked as neither hyper pigmented nor hypopigmented.  The scar was marked as nonpainful.  The scar was noted as stable.  The scar's underlying soft tissue was noted as intact.  The scar's skin was marked as soft and flexible.  The texture of the scar was marked as normal.  The scar was not adherent to underlying tissue.  The Veteran's eye condition was marked as impacting his ability to work.  The examiner noted that ocular surface irritant increases in windy conditions as well as dry eye syndrome which can result in periodic blur at all distances.  

These symptoms of burning sensation, and redness, are contemplated in the rating criteria for rating conjunctivitis.  Furthermore, the Veteran's scar is also contemplated by the rating criteria.  As such, the Veteran's symptoms are contemplated in the rating criteria for rating the Veteran's pterygium.

However, as the Veteran explained in his substantive appeal in November 2010, in the course of his employment (as a police officer), he required face time with others, and individuals frequently ask him what is wrong with his eye.  Moreover, he stated that when he first interacted with others, his eyes were the first thing that someone noticed about him.  Thus, he was unable to make eye contact with others while speaking due to his embarrassment of his service-connected bilateral eye pterygium.  The Veteran expressed that for the reasons stated above it caused him daily impairment during the course of his employment.  The above statement suggests that his service-connected bilateral eye pterygium have caused psychological symptoms that are not listed in the criteria for rating disabilities of the eye and that interfere with employment.

As noted by the examiner in his April 2007 VA examination, the Veteran's  pterygium does not affect daily occupation activities.  Similarly, as noted in his October 2010 examination, the Veteran's medical history shows no periods of hospitalizations or surgery, or incapacitating periods due to his eye disease.

The Veteran received an increased rating of 70 percent in March 2016 for PTSD with obsessive compulsive features (claimed as anxiety condition, stress, neuropsych depressions, PTSD, and compulsive disorder) effective date of December 2015.  The rating decision noted that the Veteran's treatment from South Texas Healthcare system noted consistent treatment of depression, anxiety, chronic hyper-vigilance at employment, irritability, and sleep impairment.  On the Veteran's QTC examination, the Veteran indicated experiencing severe anxiety attacks which affected employment.  

If the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In February 2017, the case was referred to the VA Under Secretary for Benefits.  The Veterans Benefits Administration found that, based upon the totality of evidence on record, there was no foundation for an extraschedular evaluation for bilateral eye pterygium and the resulting scar in excess of 10 percent as a result of psychological distress.  The Veteran was noted to be service connected for PTSD with obsessive-compulsive features at 70 percent, and the medical evidence was described as showing an unremarkable scar and 20/40 vision.  38 C.F.R. § 4.14 was noted to preclude an extraschedular evaluation since a psychological disorder exists and has been service connected.  Therefore, entitlement to extraschedular evaluation was found to not be warranted.

In a statement for increased compensation accompanying his TDIU claim from June 2017, the Veteran stated that, "[m]y PTSD, high levels of anxiety and OCD made my career as a Police Officer very difficult.  I became extremely hyper vigilant and overly aggressive.  This caused poor decision making and eventually led to me being forced to resign or be terminated.  I was a police officer for 7-8 years and was
severely affected by my disabilities."

There are no additional symptoms that are not adequately addressed by the rating schedule.  Based on the Veterans eye examination in April 2007 and October 2010, the Board finds that there is no evidence of marked interference with his employment or frequent hospitalizations due to the Veterans service-connected bilateral eye pterygium.  Rather, based on the Veteran's statement in June 2017, it was his service-connected PTSD that caused marked interference with his employment.  Furthermore, the Board finds that the Veteran's contested psychological symptoms stemming from his eye disorder (including anxiety and stress) have actually been separately considered under the evaluation of his PTSD psychiatric disability.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  Consequently, an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral pterygium, on an extraschedular basis, is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


